DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 02/09/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being participated by Kwon et al. (US 2022/0091193).
	Regarding claim 1, Kwon teaches a power source control device for a vehicle (see figures 1-7) comprising: a detector configured to detect failure of a main power source (fig. 1: 110), (see par. [0053]; the power control device 140 may identify and detect an open-circuit (at a first point) between the first power supply 110 and the power distribution device 130; and when an open-circuit occurs at the first point, the first power supply 110 cannot supply power to the electric load 150); and a controller (fig. 1: 147) configured to perform operational control of a component supplied with power from a sub battery (fig. 1: 120 and par. [0050]; the second power supply 120 may include an auxiliary battery (e.g., a low voltage battery or a 12V battery) used as redundancy power) such that a predetermined guaranteed voltage is maintained for at least a predetermined requested duration in cases in which failure of the main power source (110) has been detected by the detector during autonomous driving of the vehicle, (see par. [0048-0053]; when an open-circuit occurs at the first point, the first power supply 110 cannot supply power to the electric load 150. Therefore, the second power supply 120 may supply power the electric load 150 only with power charged in the auxiliary battery to enable the vehicle to perform autonomous driving).
	Regarding claim 2, furthermore Kwon discloses the power source control device, wherein as the operational control the controller is configured to cause operation by the sub battery (120) of a predetermined component that draws an inrush current regardless of whether or not operation has been requested, (see figure 7 and par. [0053] and [0090-0091]; when an open-circuit occurs between the first power supply 110 and the power distribution device 130, that is, when an open-circuit occurs on the output side of the first power supply 110, the first power supply 110 cannot supply power to the electric load 150; and the second power supply 120 may solely supply power to the electric load 150 thus allowing the vehicle to maintain autonomous driving).
	Regarding claim 3, furthermore Kwon discloses the power source control device, wherein as the operational control, the controller is configured to limit a power supply from the sub battery to a predetermined interruptible component, (see par. [0053]; the power control device 140 may cut off power supplied to an unnecessary electric load to secure the safety of the occupant).
	Regarding claim 4, furthermore Kwon discloses the power source control device, wherein as the operational control, the controller is configured to limit a power supply from the sub battery to a predetermined interruptible component, (see par. [0053]).
	Regarding claim 5, furthermore Kwon discloses the power source control device, wherein the controller is configured to limit the power supply either after a predetermined duration has elapsed or in cases in which a voltage of the sub battery has fallen to a predetermined voltage or below, (see par. [0053] and [0069-0071]; the power control device 140 may identify an open-circuit fault and an open-circuit position to secure a driver's safety and prevent unnecessary power consumption. When an open-circuit occurs at the first point, the first power supply 110 cannot supply power to the electric load 150. Therefore, the second power supply 120 may supply power the electric load 150 only with power charged in the auxiliary battery to enable the vehicle to perform autonomous driving. The power control device 140 may request vehicle control that prioritizes securing the safety of occupants from an autonomous driving control device because the open-circuit fault at the first point is a fault causing the vehicle not to continuously drive. Furthermore, the power control device 140 may cut off power supplied to an unnecessary electric load to secure the safety of the occupant).
	Regarding claim 6, furthermore Kwon discloses the power source control device, wherein the controller is configured to limit the power supply either after a predetermined duration has elapsed or in cases in which a voltage of the sub battery has fallen to a predetermined voltage or below, (see par. [0053] and [0069-0071]).
	Regarding claim 7, furthermore Kwon discloses the power source control device, wherein, in cases in which failure of the main power supply (110) has been detected by the detector during autonomous driving of the vehicle (see par. [0053]; the power control device 140 may identify and detect an open-circuit (at a first point) between the first power supply 110 and the power distribution device 130; and when an open-circuit occurs at the first point, the first power supply 110 cannot supply power to the electric load 150), the controller (147) is configured to cause operation by the sub battery (120) of a component that draws an inrush current regardless of whether or not operation has been requested (see par. [0048-0053]; when an open-circuit occurs at the first point, the first power supply 110 cannot supply power to the electric load 150. Therefore, the second power supply 120 may supply power the electric load 150 only with power charged in the auxiliary battery to enable the vehicle to perform autonomous driving) and then limit a power supply from the sub battery (120) to a predetermined interruptible component, (see par. [0053]; the power control device 140 may cut off power supplied to an unnecessary electric load to secure the safety of the occupant).
	Regarding claim 8, furthermore Kwon discloses the power source control device, wherein the controller is configured to limit the power supply in cases in which a voltage of the sub battery has fallen to a predetermined voltage or below after the controller has caused operation by the sub battery of the predetermined component that draws an inrush current, (see par. [0053] and [0069-0071]; the power control device 140 may cut off power supplied to an unnecessary electric load to secure the safety of the occupant; and The processor 147 may determine whether power is supplied to the electric load 150 by use of only the auxiliary power output from the second power supply 120. The processor 147 may determine the amount of power consumption (power consumption) using a battery voltage measured by the second voltage sensor 144, a switch current measured by the first current sensor 145, and a load current flowing through each electric load 150 measured by the second current sensor 146. For example, the processor 147 may identify the amount of decrease in the SOC value of the battery through the IBS).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836